ORDER

PER CURIAM:
Appellant James Loyd appeals from the denial of his Rule 29.15 motion for post-conviction relief by the Circuit Court of Caldwell County following an evidentiary hearing. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. An extended opinion would have no precedential value; however, a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).